Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00079-CV

                                             IN RE Chad KLEIN

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: February 12, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 6, 2020, relator filed a petition for writ of mandamus, and requested a stay of

the trial court’s temporary orders that relator contends were orally rendered on February 5, 2020.

After considering the petition, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s

request for a stay is denied as moot.

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2017-CI-01708, styled In the Interest of B.F.K., K.K., and B.M.K., Children,
pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga, presiding.